DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 11/08/2021 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiwaki et al (US Pub No. 20130341641).


 	With respect to claim 1, Nishiwaki et al discloses a doped substrate (10,11,Fig.9);
a barrier layer (23,Fig.9), disposed on the doped substrate; a channel layer (22,Fig.9), disposed between the doped substrate and the barrier layer; and a doped semiconductor structure (12,Fig.9), disposed in the doped substrate, wherein a band gap of the barrier layer is greater than a band gap of the channel layer (AlGaN can have bandgap of 6.2 where as GaN has a bandgap of 3.4), the doped substrate and the doped semiconductor structure have different polarities (Fig.9), and the doped substrate comprises a doped silicon substrate (Fig.9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4-6,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al (US Pub No. 20130341641).

 	With respect to claim 2, Nishiwaki et al discloses forming a diode (2,Fig.7,9), but does not explicitly disclose wherein the doped substrate comprises a p-type semiconductor material and the doped semiconductor structure comprises an n-type semiconductor material to form a diode. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Nishiwaki et al such that polarity of the device is switched as a design choice or in order to change the breakdown of the device or make diode instead of rectifier.

 	With respect to claim 4, Nishiwaki et al discloses a gate (25,Fig.9), disposed on the barrier layer and electrically connected to the doped semiconductor structure (Fig.9); and
a source (26,Fig.9), disposed on the barrier layer and electrically connected to the doped substrate (Fig.9). However, the connection in Nishiwaki et al is reversed and gate is connected to anode and the source is connected to the cathode; therefore, the art cited above does not explicitly disclose wherein the gate is electrically connected to a cathode of the diode, and
the source is electrically connected to an anode of the diode. On the other hand it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that source is connected to anode and the gate is connected to a cathode as a 

 	With respect to claim 5, Nishiwaki et al discloses a conductor layer (15,Fig.9), disposed below the doped substrate. However, the art cited above does not disclose wherein the source is electrically connected to the anode of the diode through a first through hole and the conductor layer. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that source is connected to anode and the gate is connected to a cathode as a design choice, or to reverse the polarity of the device, or change the break down voltage of the device. However, the arts cited above do not explicitly disclose a first through hole is used to make a connection to the source. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Nishiwaki et al such that through hole is used to make a source electrode connection, in order to make a more secure connection.


 	With respect to claim 6, wherein the gate is electrically connected to the cathode of the diode (as was described above) through a second through hole (13 going through 14,Fig.9). However, the arts cited above do not explicitly disclose and a third through hole. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Nishiwaki et al such that through hole is used to make a gate electrode connection, in order to make a more secure connection.

 	With respect to claim 12, the arts cited above do not explicitly disclose wherein a doped material of the p-type semiconductor material comprises at least one of boron (B) and gallium (Ga). On the other hand, it would have been obvious to one of ordinary skill in the art at the time 

 	With respect to claim 13, the arts cited above do not explicitly disclose wherein a doped material of the n-type semiconductor material comprises at least one of phosphorus (P) and arsenic (As). On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that arsenic is used to make a N-type dopant, because it is a common dopant in industry, and it is readily available.

 	With respect to claim 14, Nishiwaki et al discloses a substrate (10,11,Fig.9) ; a high-electron-mobility transistor (HEMT) (21-26,Fig.9) disposed on the substrate; a diode (12,11,Fig.9), disposed in the substrate; and a conductor layer (15,Fig.9), disposed below the substrate. However, Nishiwaki et al discloses that the gate is connected to anode and the source is connected to the cathode (Fig.9). However, it does not explicitly disclose a source of the HEMT is electrically connected to an anode of the diode through the conductor layer, and
a gate of the HEMT is electrically connected to a cathode of the diode. On the other hand it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that source is connected to anode and the gate is connected to a cathode as a design choice, or to reverse the polarity of the device, or change the break down voltage of the device.

Claims 3,7-11,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al (US Pub No. 20130341641), in view of Shiraishi (US Pub No. 20080315257)

 	With respect to claim 3, Nishiwaki et al does not explicitly disclose wherein the doped substrate comprises a p-type semiconductor material and the doped semiconductor structure 

 	
 	With respect to claim 7, Nishiwaki et al in view of Shiraishi and modifications mentioned above discloses wherein the n-type semiconductor material having the first doping concentration is located between the doped substrate and the n-type semiconductor material having the second doping concentration (Fig.9).

 	With respect to claim 8, Nishiwaki et al in view of Shiraishi and modifications mentioned above discloses wherein the n-type semiconductor material having the first doping 

 	With respect to claim 9, the arts cited above do not explicitly disclose wherein the first doping concentration is about 10^14 cm^-3 to about 10^17 cm^-3.  However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 10, the arts cited above do not explicitly disclose wherein the second doping concentration is about 10^17cm^-3 to about 10^21 cm^-3. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 11, the arts cited above do not explicitly disclose wherein the n-type semiconductor material having the first doping concentration has the same doping concentration as the n-type semiconductor material having the second doping concentration. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



 	With respect to claim 15, Nishiwaki et al discloses wherein the diode comprises a p-type semiconductor material (12,Fig.9). However, Nishiwaki et al does not disclose an n-type semiconductor material having a first doping concentration, and an n-type semiconductor material having a second doping concentration. On the other hand Shiraishi discloses that the structure in the substrate comprises first doping structure (24,Fig.9) and second doping structure (23,Fig.9) to form a diode (Fig.9). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above according to the teachings of Shiraishi such that an n-type semiconductor material having a first doping concentration and an n- type semiconductor material having a second doping concentration to form a diode, in order to improve the connection of the diode.


 	With respect to claim 16, Nishiwaki et al in view of Shiraishi and modifications mentioned above discloses, wherein the n- type semiconductor material having the first doping concentration (24,Fig.9) is located between the p- type semiconductor material (22,Fig.9) and the n-type semiconductor material having the second doping concentration (23,Fig.9).

 	With respect to claim 17, Nishiwaki et al in view of Shiraishi and modifications mentioned above discloses, wherein the n- type semiconductor material having the first doping concentration has a smaller doping (Fig.9) concentration than the n-type semiconductor material having the second doping concentration (Fig.9).

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


 	With respect to claim 19, Nishiwaki et al discloses wherein a vertical projection of the gate (25 extended in y direction, Fig.9) on the doped substrate is spaced apart from the doped semiconductor structure (Fig.9).

 	With respect to claim 20, Nishiwaki et al discloses, wherein a vertical projection of the source (26 n y direction, Fig.9) on the doped substrate is spaced apart from the doped semiconductor structure (Fig.9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895